     Case: 5:20-cv-00444-KKC Doc #: 7 Filed: 12/17/20 Page: 1 of 3 - Page ID#: 27




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

CASE FITZGERALD, M.D.,                                   CIVIL NO. 5:20-444-KKC
       Plaintiff,

V.                                                       OPINION AND ORDER

UNIVERSITY OF KENTUCKY,
       Defendant.


                                         *** *** ***

        Case Fitzgerald, M.D. (“Dr. Fitzgerald”) was a medical resident at the University of

Kentucky’s (“the University”) Department of Otolaryngology. On November 2, 2020, Dr.

Fitzgerald commenced this action, seeking damages against the University for retaliating

and interfering with the self-care provision of the Federal Medical Leave Act (“FMLA”), 29

U.S.C. § 2601 et seq. On November 23, 2020, the University filed a motion to dismiss,

pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), on grounds of sovereign immunity and

failure to state a claim upon which relief can be granted. (DE 4). Dr. Fitzgerald did not

respond to the University’s motion. However, on December 15, 2020, the day the motion

became ripe for adjudication, Dr. Fitzgerald filed a “Notice of Intent,” alerting the Court of

his future intent to amend his complaint pursuant to Fed. R. Civ. P. 15. (DE 6).

        Federal Rule of Civil Procedure 15(a) provides that, “[a] party may amend its

pleading once as a matter of course within: (A) 21 days after serving it, or (B) if the

pleading is one to which a responsive pleading is required, 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

whichever is earlier. Fed. R. Civ. P. 15(a)(1). Alternatively, “a party may amend its pleading

only with the opposing party's written consent or [with] the court's leave.” Fed. R. Civ. P.
  Case: 5:20-cv-00444-KKC Doc #: 7 Filed: 12/17/20 Page: 2 of 3 - Page ID#: 28




15(a)(2). Such amendment should be granted “freely … when justice so requires.” Id. To

evaluate whether justice so requires, the court must consider, inter alia, “undue delay in

filing ... undue prejudice to the opposing party, and futility of amendment.” Brumbalough v.

Camelot Care Ctrs., Inc., 427 F.3d 996, 1001 (6th Cir. 2005). Here, it is of no consequence

that Dr. Fitzgerald has filed a “Notice of Intent” to amend his complaint. The complaint, as

it stands now, cannot withstand a motion to dismiss. Plaintiff has not tendered a separate

motion to amend his complaint, and has not identified how (if at all) he seeks to amend his

complaint to avoid dismissal.

       The FMLA “makes it unlawful for employers to ... retaliate against employees who

exercise their FMLA rights.” Staunch v. Cont'l Airlines, Inc., 511 F.3d 625, 629 (6th Cir.

2008). The FMLA entitles a qualified employee to leave “because of a serious health

condition that makes the employee unable to perform the functions of the position of such

employee.” 29 U.S.C. § 2612(a)(1)(D). This subparagraph is referred to as the “self-care

provision.” In Coleman v. Court of Appeals of Maryland, 566 U.S. 30, 33 (2012), the United

States Supreme Court held that “suits against States under [the self-care] provision are

barred by the States' immunity as sovereigns in our federal system.” Congress has not

abrogated Eleventh Amendment immunity for claims brought against states under the self-

care provision of the FMLA. Id. at 37, 43-44. And, while the State may choose to waive

immunity, there is no allegation that Kentucky has waived its immunity under the FMLA.

To that effect, this Court previously rejected that University personnel policies on FMLA

create a waiver of sovereign immunity. See Davis v. Ky. Cmty. & Tech. Coll. Sys., No. 5:17-

CV-344-KKC, 2018 WL 1865166, at *4 (E.D. Ky. Apr. 18, 2018).

       The Sixth Circuit has held, however, that the Eleventh Amendment does not bar

suits for equitable, prospective relief against state officials in their official capacity for

                                              2
   Case: 5:20-cv-00444-KKC Doc #: 7 Filed: 12/17/20 Page: 3 of 3 - Page ID#: 29




violation of the self-care provision. Diaz v. Michigan Dept. of Corr., 703 F.3d 956, 964–65

(6th Cir. 2013). Dr. Fitzgerald seeks damages — including front pay, back pay, and

liquidated damages — but these are barred by the Eleventh Amendment. Additionally,

while Dr. Fitzgerald also seeks to “clear[] his name” and “expunge[]his record” (DE 1, ¶ 72),

the claims alleged still fail because the action is against an agency of the State itself, as

opposed to an official in his or her official capacity.

       Therefore, for these reasons, Defendant’s motion to dismiss (DE 4) is GRANTED,

and this case is DISMISSED without prejudice. A separate judgment shall be entered.

       Dated December 17, 2020.




                                                 3
